COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 IN THE INTEREST                                                    No. 08-18-00117-CV
                                                  §
 OF S.C.B., JR.,                                                       Appeal from the
                                                  §
 A CHILD.                                                            383rd District Court
                                                  §
                                                                  of El Paso County, Texas
                                                  §
                                                                    (TC# 2016DCM6044)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment awarding retroactive child support. We therefore reverse that part of the trial

court’s judgment and remand the cause to the trial court for further proceedings related to the

retroactive child support issue. We further order that the remainder of the judgment of the court

below is affirmed.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF JULY, 2019.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.